Citation Nr: 0005987	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by pain.

2. Entitlement to service connection for a disorder 
manifested by weakness and pain in the lower extremities.

3. Entitlement to service connection for fractured ribs and a 
punctured lung.

4. Entitlement to special monthly compensation for loss of 
use of the right upper extremity.

5. Entitlement to an increased disability evaluation for 
right (major) brachial plexus neuropathy with 
scapulothoracic fusion, currently evaluated as 50 percent 
disabling.

6. Entitlement to an increased disability evaluation for low 
back pain secondary to functional scoliosis, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to July 
1981.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in December 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from decisions by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. There is no competent evidence of record of a disability 
manifested by generalized pain or pain and weakness in the 
lower extremities which is shown to be related to the 
appellant's service or a service-connected disability.

2. During surgery in October 1994, the appellant underwent 
stripping of the periosteum of the 3rd, 4th, 5th and 6th 
ribs.  While stripping the periosteum from the 5th rib, a 
small hole was made in the pleura.

3. On VA examination in August 1997, the diagnoses included 
residuals of a right scapulothoracic fusion with fractures 
of the ribs 3 through 6 and residuals of a pneumothorax.

4. While marked decrease in grasping strength of the right 
hand was found on VA examination in August 1997, and there 
was a fine tremor with movement, dexterity and 
manipulation of the right hand was normal.

5. The appellant's brachial plexus neuropathy with 
scapulothoracic fusion is manifested by complaints of 
shoulder pain with loss of strength and partial 
subluxation and is manifested by a dropped shoulder, a 
slight pseudoarthrosis, forward elevation to 92 degrees, 
abduction to 80 degrees, external rotation to 45 degrees 
and internal rotation to 45 degrees.  Neurologic 
examination revealed decreased right triceps reflex, and 
an approximate 75 percent decrease in right hand strength 
compared to the left.

6. Complete paralysis of the right shoulder and elbow has not 
been shown.

7. The appellant's low back disorder is manifested by 
complaints of low back pain attributable to functional 
scoliosis and is not shown to be productive of a severe 
limitation of lumbar spine motion or symptoms analogous to 
a severe lumbosacral strain. 


CONCLUSIONS OF LAW

1. The claims for service connection for a disability 
manifested by generalized pain and/or pain and weakness in 
the lower extremities are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. Residuals of stripping of the periosteum of the right 3rd, 
4th, 5th and 6th ribs and a right pneumothorax are shown to 
be secondary to the service-connected brachial plexus 
neuropathy.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.310(a) (1999).

3. The criteria for special monthly compensation benefits 
based on loss of use of the right upper extremity and hand 
are not met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§§ 3.350(2)(i) (1999).

4. The criteria for a disability evaluation in excess of 50 
percent for brachial plexus neuropathy with 
scapulothoracic fusion are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
Diagnostic Codes 5201, 8510 (1999).

5. The criteria for a disability evaluation in excess of 20 
percent for low back pain secondary to functional 
scoliosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 
Diagnostic Codes 5299-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Disabilities Manifested by Pain
and/or Pain and Weakness of the Lower Extremities 

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. §§ 1110, 
1131, generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), 
cert. denied, 66 U.S.L.W. 3799 (June 22, 1998) (expressly 
adopting the definition of well-grounded claim set forth in 
Caluza, supra), Heuer and Grottveit, both supra.  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  For the purpose of determining whether a claim is 
well grounded, the evidence in support of the claim is 
presumed credible.  See Robinette, 8 Vet. App. at 76; Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the development of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
symptoms, or any cough, etc., in service will permit service 
connection of arthritis, disease of the heart, nephritis, or 
pulmonary disease, etc., first shown as a clear-cut clinical 
entity, at some later date.  Id.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; see Savage 
v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
disability manifested by pain and/or pain and weakness of the 
lower extremities.  As noted above, to meet the requirement 
of a well grounded claim such to allow for analysis of the 
merits of the claims for service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown 
supra.

In this case, there is no competent evidence of record to 
establish the presence of an underlying disability to serve 
as the basis for service connection for the appellant's 
claims for pain.  Without a diagnosed or identifiable 
underlying malady, pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  Furthermore, there is no competent 
evidence of record to establish the presence of a disability 
manifested by weakness of the lower extremities which is 
related to the appellant's service or a service-connected 
disability. 

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is deemed 
sufficient to meet the threshold requirements of a well 
grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

II.  Service Connection

Residuals of Stripping of the Periosteum and of a 
Pneumothorax

Initially, the Board notes that in its Supplemental Statement 
of the Case issued in August 1999, the RO indicated that this 
claim was adjudicated under the provisions of 38 U.S.C.A. 
§1151.  Review of the record does not reflect that the 
appellant was provided with the applicable laws and 
regulations regarding claims based upon additional disability 
due to treatment received at a VA facility.  However, the 
Board concludes that these claims are appropriately evaluated 
as secondary to the service-connected right brachial plexus 
neuropathy with scapulothoracic fusion.  In view of the 
following favorable action, the Board finds no prejudice to 
the appellant.

The appellant contends that service connection is warranted 
for residuals of fractured ribs and a pneumothorax sustained 
during his right scapular thoracic fusion.

As noted above, for service connection to be granted, it is 
required that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Furthermore, service connection is 
warranted where there is disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

The Board has carefully considered the evidence of record in 
this case and finds that service connection is warranted for 
residuals of stripping of the periosteum of the right 3rd, 4th 
5th and 6th ribs and for residuals of a right pneumothorax, 
secondary to the service-connected brachial plexus 
neuropathy.  

The record reflects that during his surgery in October 1984, 
the periosteum of the right 3rd, 4th 5th and 6th ribs was 
stripped and during the stripping of the periosteum of the 
5th rib, a small hole was made in the pleura.  The appellant 
developed "a minimal, less than 10%" pneumothorax as a 
consequence.  

While the evidence of record from 1984 through 1996 noted the 
presence of pulmonary abnormalities as well as radiographic 
evidence of residuals of fractured ribs, there were no 
specific medical findings documenting the presence of 
disabling residuals of the stripping of the periosteum of the 
ribs or the pneumothorax.  However, on VA examination in 
August 1997, the diagnoses included residuals of fractures of 
the ribs and residuals of a pneumothorax.  In view of these 
findings, the Board concludes that service connection is 
warranted on a secondary basis. 

Accordingly, entitlement to service connection for residuals 
of stripping of the periosteum of the right 3rd, 4th, 5th and 
6th ribs and for residuals of a right pneumothorax is 
warranted.

III.  Special Monthly Compensation for Loss of Use of the 
Right Upper Extremity

Special monthly compensation under 38 U.S.C. § 1114(k) is 
payable for anatomical loss or loss of use of one hand.  38 
C.F.R. § 3.350(d)(i) further provides that loss of use of a 
hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:

(a) Extremely unfavorable complete 
ankylosis of the knee, or extremity of 
3 1/2 inches or more, will constitute 
loss of use of the hand or foot 
invovled.

(b) Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes 
including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve, will be take as loss of 
use of the foot.

While the appellant has contended that his right shoulder 
disability is of such severity that it has rendered his right 
hand useless, the objective evidence of record reflects 
otherwise.  On VA examination in August 1997, there were no 
apparent anatomical defects involving the right hand.  The 
appellant was noted to be capable of approximating the thumb 
and the fingers of both hands.  The fingers of the right hand 
were noted to reach within 1.5 cm. from the palmar crease and 
dexterity was noted to be unremarkable; however, a fine 
tremor was noted and muscle strength was markedly decreased.  
The examiner further noted that the problem with the 
appellant's right hand was more neurological due to injuries 
to his right shoulder and nerve damage secondary to his 
brachial plexus injury.  On neurological examination, the 
right triceps reflex was barely elicited and there was a 
marked decrease in hand strength on the right compared to the 
left.  The appellant reported difficulty with writing and 
that he developed cramps in his hands and developed spasms on 
attempted flexion or passive movements of his right upper 
extremity.  The diagnostic impression was evidence of 
decreased sensory perception of the right little finger and 
the lateral portion of the right ring finger keeping with 
ulnar neuropathy which was felt to be secondary to the 
brachial plexus neuropathy.

In an April 1998, addendum to the August 1997 examination 
report, the VA examiner indicated that although the appellant 
had a marked decrease in grasping hand strength and there was 
a fine tremor with movement, the right hand dexterity was 
normal and manipulation was normal.

In view of the above and the lack of any additional evidence 
to the contrary, the Board concludes that entitlement to 
special monthly compensation based upon loss of use of the 
right hand is not warranted.  The evidence of record simply 
does not document that the appellant's right hand function 
would be served equally well by an amputation stump with 
prosthesis.  In fact, on VA examination in August 1997, as 
noted above, while the appellant's grasping ability was 
decreased due to the significant loss of muscle strength, his 
dexterity and manipulation were found to be normal.

The appellant's statements and testimony have been carefully 
considered; however, these assertions are found to be 
outweighed by the objective findings of record summarized 
above, which fail to demonstrate the requisite manifestations 
to support an award of special monthly compensation based 
upon loss of use of the right hand.  Accordingly, entitlement 
to special monthly compensation based upon loss of use of the 
right hand is not warranted.



IV.  Increased Disability Evaluations


Brachial plexus neuropathy with scapulothoracic fusion

The appellant's brachial plexus neuropathy with 
scapulothoracic fusion is currently rated as 50 percent 
disabling under Codes 5201 and 8510.  The highest rating 
available pursuant to Code 5201 based upon limitation of 
motion of the arm is 40 percent.  However, Code 8510 provides 
for a 70 percent rating for complete paralysis of the upper 
radicular group, specifically the fifth and sixth cervical 
nerves on the major side.  Complete paralysis is deemed to be 
present where all shoulder and elbow movements are lost or 
severely affected and hand and wrist movement are not 
affected.

After review of the evidence of record in this case, the 
Board concludes that entitlement to an increased disability 
evaluation for the brachial plexus neuropathy with 
scapulothoracic fusion is not warranted.  While the appellant 
has argued that his disability has increased in severity and 
warrants a higher disability evaluation, the evidence of 
record does not reflect that the appellant's disability is 
manifested by symptoms analogous to complete paralysis of the 
upper radicular group.  In fact, on VA examination in August 
1997, the appellant complained of chronic pain in the right 
shoulder as well as numbness, tingling, spasms and tremor of 
his right upper extremity.  However, while there was 
decreased triceps reflex and decreased strength in the right 
hand as well as impaired sensory perception in the right 
little finger and the lateral portion of the right ring 
finger considered to be consistent with the right brachial 
plexus neuropathy, the appellant maintained a significant 
range of right shoulder motion as demonstrated by forward 
elevation to 92 degrees, abduction to 80 degrees, external 
rotation to 45 degrees and internal rotation to 45 degrees.  
Although the presence of a dropped right shoulder, 
approximately 2 1/2 to 3 inches lower than the left was noted 
and there was a slight pseudoarthrosis secondary to the 
fusion with the fracture, these findings are not deemed to 
equate to complete paralysis of the fifth and sixth cervical 
nerves.  

In view of the above and the absence of any additional 
evidence to establish the presence of symptoms analogous to 
complete paralysis of the fifth and sixth cervical nerves, 
entitlement to an increased disability evaluation for 
brachial plexus neuropathy with scapulothoracic fusion is not 
warranted.


Low Back Pain Secondary to Functional Scoliosis

The appellant's service-connected low back pain secondary to 
functional scoliosis is currently evaluated as 20 percent 
disabling pursuant to Diagnostic Code 5295.  Where there are 
symptoms analogous to a severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.

After careful review of the evidence of record, the 
undersigned concludes that entitlement to an increased 
disability evaluation for the appellant's low back pain has 
not been shown.  Although the appellant has contended that 
his disability has increased in severity and is manifested by 
weakness and chronic back pain, there is no objective 
evidence of record to establish that the appellant's low back 
disability more nearly approximates the criteria for a 40 
percent evaluation.  While private and VA outpatient 
treatment reports dated from 1990 to 1993 reflect that the 
appellant was seen for complaints of low back pain and that 
various diagnoses were noted including chronic pain syndrome 
and low back strain, there are no objective findings of 
listing of the spine, positive Goldwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the lumbosacral joint space.  Subsequent 
treatment and examination reports reflect treatment for 
unrelated disorders and provide no basis to conclude that the 
low back disability has increased in severity such to warrant 
an increased disability evaluation. 

The Board further notes that the record does not reflect 
neurologic symptoms related to the service-connected back 
disability for evaluation pursuant to Code 5293, ankylosis of 
the spine for evaluation pursuant to Code 5289 or residuals 
of a fractured vertebra consisting of demonstrable deformity 
of a vertebral body for evaluation pursuant to Code 5285. 

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in Deluca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  However, 
careful review of the record shows that the appellant's 
complaints of pain were taken into account with the overall 
assessment, and the evidence does not reveal findings of 
additional functional impairment of the lumbar spine due to 
the service-connected functional scoliosis. 

In view of the above, entitlement to an increased disability 
evaluation for low back pain secondary to functional 
scoliosis is not warranted.


ORDER

Service connection for a disability manifested by generalized 
pain and/or pain and weakness in the lower extremities is 
denied.

Service connection for residuals of stripping of the 
periosteum of the right 3rd, 4th, 5th and 6th ribs and a right 
pneumothorax secondary to the service-connected brachial 
plexus neuropathy is granted.

Special monthly compensation based upon loss of use of the 
right upper extremity and hand is denied.
A disability evaluation in excess of 50 percent for brachial 
plexus neuropathy with scapulothoracic fusion is denied.

A disability evaluation in excess of 20 percent for low back 
pain secondary to functional scoliosis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

